 



Exhibit 10.1
DELPHI FINANCIAL GROUP, INC.
SECOND AMENDED AND RESTATED
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN
1. PURPOSE
The purpose of this Second Amended and Restated Long-Term Performance-Based
Incentive Plan (the “Plan”) is to advance the interests of Delphi Financial
Group, Inc. (the “Company”) by providing Mr. Robert Rosenkranz, Chairman, and
Chief Executive Officer of the Company, with a compensation arrangement that may
be utilized to reward him for his contributions to the performance of the
Company and enhancement of the interests of the Company’s stockholders, subject
to the terms of the Plan. The Plan incorporates various amendments previously
made to the Amended and Restated Long-Term Performance-Based Incentive Plan
previously adopted by the Company and approved by the stockholders of the
Company on May 28, 2003 (the “Predecessor Plan”) and makes additional amendments
to the Predecessor Plan in connection with the amendment and restatement
thereof.
The Plan is intended to accomplish these goals by enabling the Company to grant
Awards in the form of Restricted Stock, Deferred Shares, or Options, or a
combination of each type of Award, all as more fully described below.
2. ADMINISTRATION
Unless otherwise determined by the Board of Directors of the Company (the
“Board”), the Plan will be administered by a Committee of the Board designated
for such purpose (the “Committee”). The Committee shall consist of at least two
directors. A majority of the members of the Committee shall constitute a quorum,
and all determinations of the Committee shall be made by a majority of its
members. Any determination of the Committee under the Plan may be made without
notice or meeting of the Committee by a writing signed by a majority of the
Committee members. So long as the Company’s Class A common stock (the “Stock”)
is registered under the Securities Exchange Act of 1934, as amended (the “1934
Act”), all members of the Committee shall be Non-Employee Directors within the
meaning of Rule 16b-3 under the 1934 Act, outside directors within the meaning
of Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
and shall satisfy any applicable requirements of any exchange or system on which
the Stock is listed or traded. The Committee will have authority, not
inconsistent with the express provisions of the Plan and in addition to other
authority granted under the Plan, to (a) determine the number of shares subject
to any Award and grant Awards at such time or times as it determines in
accordance with the Plan; (b) prescribe the form or forms of instruments that
are required or deemed appropriate under the Plan, including any required
written notices and elections, and change such forms from time to time;
(c) adopt, amend and rescind rules and regulations for the administration of the
Plan; and (d) interpret the Plan and decide any questions and settle all
controversies and disputes that may arise in connection with the Plan. Such
determinations and actions of the Committee, and all other determinations and
actions of the Committee made or taken under authority granted by any provision
of the Plan, will be final and conclusive and will bind all parties. The
Committee shall certify the achievement of any performance goals established
pursuant to the Plan. Nothing in this Section 2 shall be construed as limiting
the power of the Committee to make adjustments under Section 8.6 hereof.
The Committee may designate employees of the Company and professional advisors
to assist the Committee in the administration of this Plan and may grant
authority to officers to execute agreements or other documents on behalf of the
Committee.
The Committee may employee such legal counsel, consultants and agents as it may
deem desirable for the administration of this Plan and may rely upon any opinion
received from any such counsel or consultant and any computation received from
any such consultant or agent. Expenses incurred by the Committee or the Board in
the engagement of any such counsel, consultant or agent shall be paid by the
Company. The Committee, its members and any person designated pursuant to the
preceding paragraph shall not be liable for any action or determination made in
good faith with respect to this Plan. To the maximum extent permitted by
applicable law, no officer of the Company or member or former member of the
Committee or of the Board shall be liable for any action or determination made
in good faith with respect to this Plan or any Award granted hereunder.

 



--------------------------------------------------------------------------------



 



To the maximum extent permitted by applicable law and the certificate of
incorporation and by-laws of the Company and to the extent not covered by
insurance directly insuring such person, each officer and member or former
member of the Committee or the Board shall be indemnified and held harmless by
the Company against any cost or expense (including reasonable fees of counsel
reasonably acceptable to the Committee) or liability (including any sum paid in
settlement of a claim with the approval of the Committee), and, to the extent
permitted by applicable law, advance amounts necessary to pay the foregoing at
the earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with the administration of this Plan, except to
the extent arising out of such officer’s, member’s or former member’s own fraud
or bad faith. Such indemnification shall be in addition to any rights of
indemnification the employees, officers, directors or members or former
officers, directors or members may have under applicable law or under the
certificate of incorporation or by-laws of the Company or any affiliate thereof.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her under this Plan.
3. EFFECTIVE DATE AND TERM OF PLAN
The Plan shall be subject to approval by the stockholders of the Company, and
Awards granted hereunder prior to such approval shall also be subject to such
approval. The Plan will terminate on December 31, 2013.
4. SHARES SUBJECT TO THE PLAN
Subject to adjustment as provided in Section 8.6 hereof, the aggregate number of
shares, measured by reference to Stock Units, subject to Award during any
calendar year of the Plan (the “Award Amount”) shall equal a maximum of 158,988,
plus the Carryover Award Amount, as then in effect. For purposes hereof, “Stock
Units” shall consist of restricted or deferred shares of Company common stock,
each of which individual shares shall represent one Stock Unit, and options to
purchase shares of Company common stock, each of which individual options shall
represent one-third of one Stock Unit. The “Carryover Award Amount” consists of
317,796 restricted or deferred shares and options to purchase 953,924 shares of
Company common stock, representing the number of such shares as to which Awards
were available but not granted under the Predecessor Plan for the Performance
Period (as defined in such plan) consisting of the 1999 through 2002 calendar
years, and all or a portion of such Carryover Award Amount may be applied to
increase the Award Amount for any calendar year of the Plan, with the Carryover
Award Amount to be decreased by any portions thereof so applied for purposes of
future calendar years of this Plan.
No fractional shares of Company common stock will be delivered under the Plan.
5. PARTICIPATION AND AWARDS
     5.1 PARTICIPATION
          Mr. Robert Rosenkranz, Chairman, President and Chief Executive Officer
of the Company, is the sole participant in the Plan. Mr. Rosenkranz will be
eligible to receive an Award under the Plan following the end of each fiscal
year of the Company (each, a “Fiscal Year”), beginning with the Fiscal Year
ending December 31, 2003, and at other times as provided in Section 5.2(c)
hereof, to the extent determined by the Committee, as set forth in Section 5.2
hereof.
     5.2 DETERMINATION OF AWARDS
          (a) Within the ninety (90) day period following the end of each Fiscal
Year for which the Plan is in effect, the Committee shall determine whether and
to what extent to grant an Award for such year (including the number of shares
subject to any Award it determines to grant), and the composition of such Award
as between Restricted Stock, Deferred Shares and Options, each as hereinafter
defined (subject to the provisions of Section 4 hereof), based on such criteria
relating to Mr. Rosenkranz’s performance, the Company’s performance, the
Company’s stock performance and such other factors for or relating to such year
as it, in its sole discretion, deems relevant or, if applicable, the extent to
which Mr. Rosenkranz is entitled to an Award for such Fiscal Year based on the
satisfaction of the performance criteria previously established by the Committee
in its sole discretion for such year in accordance with Section 5.2(b) hereof.
Any Award shall be granted on the date on which the Committee makes its
determination to grant such Award, or, in the event that an

-2-



--------------------------------------------------------------------------------



 



Award is granted pursuant to performance criteria established in advance by the
Committee for a Fiscal Year pursuant to Section 5.2(b) hereof, on the last
business day of such year, provided that Mr. Rosenkranz continues to be employed
on such date, it being understood that Section 5.5 hereof shall apply with
respect to any Fiscal Year during which such employment terminates.
          (b) The Committee may, in its sole discretion, establish in advance
with respect to any Fiscal Year objective performance criteria which it selects
in its sole discretion and which, if satisfied (as determined by the Committee
in its sole discretion), will give rise to a target, minimum and/or maximum
potential Award hereunder (as to the number of shares subject to the Award) for
such year or a specified portion thereof, as well as the composition of the
Award or portion thereof to be earned if such criteria are satisfied. Any such
criteria and potential Award composition shall be established by the Committee
within ninety (90) days of the beginning of the Fiscal Year as to which they
shall apply. The Committee may, on or before the date of grant thereof and in
its sole discretion, reduce any Award earned upon satisfaction of such
performance criteria.
          (c) In addition to Awards which the Committee may determine to grant
with respect to a particular Fiscal Year pursuant to Section 5.1 and 5.2(a)
hereof, and notwithstanding any other provision of the Plan, the Committee may
also make other discretionary grants of Awards composed of Restricted Stock,
Deferred Shares or Options, or any combination thereof, under the Plan at such
time or times during any Fiscal Year and based on such factors as it may in its
sole discretion determine. The Committee may determine in its discretion the
number of Shares to be subject to any such Award (subject to the provisions of
Section 4 hereof) and the other terms and conditions of such Award, consistent
with the terms of the Plan. Any such Award shall be granted on the date on which
the Committee makes its determination to grant such Award.
     5.3 PAYMENT OF AWARDS
          The Award to be granted with respect to a Fiscal Year and, where
applicable, under Section 5.2(c), shall, subject to Section 5.4(a), consist, as
applicable, of a number of shares of restricted Company Class B Common Stock
(“Restricted Stock”) and/or options covering a number of shares of Company
Class B Common Stock (“Options”) determined in accordance with Section 5.2
hereof.
          The Restricted Stock and Options shall be granted upon the terms and
conditions set forth below.
     5.4 DEFERRED SHARES
          (a) Awards in Lieu of Restricted Stock. If the Committee determines
that the payment of an Award, in whole or in part, in shares of Restricted Stock
may result in the Company not being able to take a tax deduction under Section
162(m) of the Code upon the vesting of such Restricted Stock or otherwise would
not be in the best interests of the Company, or if the Committee determines that
the Plan objective of deferral of taxation may not be met by issuance of
Restricted Stock, it may elect instead to grant an equivalent number of Deferred
Shares in lieu of a grant of Restricted Stock. Deferred Shares represent the
right to receive the stated number of shares of Company Class B Common Stock,
subject to the provisions of Section 10 hereof, upon the same events described
in Section 6.2(c) hereof for the vesting of Restricted Stock. In the event that
any Deferred Shares are awarded pursuant to this Section 5.4(a), all references
to Restricted Stock in this Plan (including but not limited to the provisions of
Section 6.2(c)) shall be deemed to apply, insofar as they are applicable, to the
Deferred Shares.
          (b) Dividend Equivalents. In the event that a dividend is paid or
property is distributed (including, without limitation, shares of Company stock)
with respect to a share of Company Class B Common Stock while a Deferred Share
is outstanding, Mr. Rosenkranz shall receive with respect to each Deferred Share
then outstanding:
               (i) in the case of a cash dividend, or a distribution of property
other than stock, dividend equivalents in cash or such property which shall be
paid within the calendar month in which the dividend or distribution is paid;
and
               (ii) in the case of stock dividends, a number of additional
Deferred Shares equal to the number of whole shares of stock that would have
been paid if the Deferred Shares had been stock outstanding on the date of
distribution.

-3-



--------------------------------------------------------------------------------



 



               Any additional Deferred Shares issued under this Section 5.4(b)
shall be subject to the same terms and conditions, including with respect to
vesting, forfeiture and distribution, as apply to the Deferred Shares in respect
of which they are issued.
     5.5 AWARDS FOR PARTIAL YEARS
          If Mr. Rosenkranz’s employment terminates during any Fiscal Year for
which the Plan is in effect other than by the Company for Cause or by
Mr. Rosenkranz without Good Reason, Mr. Rosenkranz will be eligible to receive
an Award to the extent provided in Section 5.2 hereof. Unless otherwise provided
by the Committee in connection therewith, if the Committee has established
objective performance criteria and the potential Award composition for such
Fiscal Year pursuant to Section 5.2(b) hereof, Mr. Rosenkranz shall, to the
extent that such criteria have been satisfied (on a pro-rated basis for such
partial year, where applicable) and subject to the last sentence of
Section 5.2(b) hereof, be entitled to receive a portion of such Award to be
pro-rated to reflect the portion of the Fiscal Year elapsed. Within the ninety
(90) day period following Mr. Rosenkranz’s termination of employment, the
Committee shall make its determination as to whether and to what extent to grant
an Award for such partial year. The provisions of Section 5.2(a) hereof shall
apply with respect to such determination as if it were being made with respect
to a completed Fiscal Year, except that any Award shall be granted on the date
on which the Committee makes its determination to grant such Award, including
but not limited to any determination as to the satisfaction of performance
criteria on a pro-rated basis. The portion of any Award pursuant to this
Section 5.5 that would have been paid in Restricted Stock will be satisfied by
an equivalent number of shares of Company Class B Common Stock free of any
restrictions.
6. TYPES OF AWARDS
     6.1 OPTIONS
          (a) Nature of Options; Grant Date. An Option will entitle
Mr. Rosenkranz to purchase Company Class B Common Stock at a specified exercise
price. The grant date for each Option shall be as set forth in Section 5.2(a) or
Section 5.2(c) hereof, as applicable.
          (b) Exercise Price. The exercise price of an Option will be the Fair
Market Value per share of the stock subject to the Option, determined as of the
grant date. In no case may the exercise price paid for stock which is part of an
original issue of authorized stock be less than the par value per share of the
stock. For purposes hereof, “Fair Market Value” shall be the closing price per
share of Stock, as reported on the New York Stock Exchange (“NYSE”) on the grant
date, or if the Stock is not listed for trading on the NYSE, the closing price
of Stock as reported on another recognized securities exchange or on the NASDAQ
National Market System if the Stock shall then be listed on such exchange or
system. If the Stock did not trade on the grant date on the NYSE or such other
applicable exchange or system, the Fair Market Value for purposes hereof shall
be the reported closing price on the last business day on which the Stock was
traded preceding the grant date.
          (c) Duration of Options. The latest date on which an Option may be
exercised will be the tenth anniversary of the day immediately preceding the
date the Option was granted.
          (d) Exercise of Options. An Option will be exercisable 30 days
following the grant thereof or at such other time or times as may be determined
by the Committee in connection with any particular Award of an Option, subject
to approval of the Plan by shareholders of the Company and, in the case of an
Option granted pursuant to the satisfaction of performance criteria established
in advance by the Committee, certification by the Committee that such criteria
have been satisfied. Any exercise of an Option must be in writing, delivered or
mailed to the Company, accompanied by (1) any documents required by the
Committee and (2) payment in full in accordance with paragraph (e) below for the
number of shares for which the Option is exercised.
          (e) Payment for Stock. Stock purchased on exercise of an Option must
be paid for as follows: (1) in cash or by check (acceptable to the Company in
accordance with guidelines established for this purpose), bank draft or money
order payable to the order of the Company or (2) (i) through the delivery of
shares of Company common stock which have been outstanding for at least six
months and which have a fair market value on the last business day preceding the
date of exercise equal to the exercise price, or (ii) to the extent permitted by
applicable law, by delivery of an unconditional and

-4-



--------------------------------------------------------------------------------



 




irrevocable undertaking by a broker selected by Mr. Rosenkranz to deliver
promptly to the Company sufficient funds to pay the exercise price, or (iii) by
any combination of the permissible forms of payment.
     6.2 RESTRICTED STOCK
          (a) Nature of Restricted Stock Award. The portion of any Award paid in
Restricted Stock entitles Mr. Rosenkranz to receive shares of Company Class B
Common Stock subject to the restrictions described in paragraph (c) below.
          (b) Rights as a Stockholder. Mr. Rosenkranz will have all the rights
of a stockholder with respect to the Company Class B Common Stock granted in
connection with an Award, including voting and dividend rights, subject to the
restrictions described in paragraph (c) below, and subject to approval of the
Plan by shareholders of the Company. Certificates evidencing shares of
Restricted Stock will remain in the possession of the Company until such shares
are free of such restrictions, at which time such certificates will be delivered
to Mr. Rosenkranz.
          (c) Restrictions. Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of until the earliest
of (i) Mr. Rosenkranz’s termination of employment (A) by reason of death,
Disability or normal retirement in accordance with the policies set by the Board
of Directors, (B) by the Company other than for Cause or (C) by Mr. Rosenkranz
for Good Reason (each a “Qualifying Termination”) and (ii) a “change in the
ownership or effective control” of the Company or a “change in the ownership of
a substantial portion of the assets” of the Company, as such terms are defined
in Treas. Reg. Section 1.409A-3, which in any such case also constitutes a
Change of Ownership of the Company, subject, in the case of an event described
in clause (i) or clause (ii), to any supplemental condition(s) or requirement(s)
imposed by the Committee in connection with any particular Award of Restricted
Stock (collectively, “Supplemental Requirements”). If the Company terminates
Mr. Rosenkranz’s employment for Cause or if Mr. Rosenkranz terminates his
employment other than for Good Reason or in connection with an event described
in clause (A) above, any shares of Restricted Stock that he then holds subject
to restrictions will be forfeited to the Company. In addition, if Mr. Rosenkranz
terminates his employment prior to any applicable Supplemental Requirements
being satisfied, any shares of Restricted Stock he holds subject to such
Supplemental Requirements will be forfeited to the Company.
          (d) Cause. For purposes of this Plan, “Cause” means (i) conviction of
a felony or other crime involving fraud, dishonesty or moral turpitude,
(ii) fraud with respect to the business of the Company, or (iii) gross neglect
of duties of the office specified in writing by the Board. For purposes of this
Plan, Mr. Rosenkranz shall not be deemed to have been terminated for Cause until
the later to occur of (i) the 30th day after notice of termination is given and
(ii) the delivery to him of a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the Company’s directors at a
meeting called and held for that purpose, and at which Mr. Rosenkranz together
with his counsel was given an opportunity to be heard, finding that Mr.
Rosenkranz was guilty of conduct described in the definition of “Cause” above,
and specifying the particulars thereof in detail.
          (e) Good Reason. For purposes of this Plan, “Good Reason” means the
voluntary termination by Mr. Rosenkranz of his employment (1) to enter public
service or (2) within 120 days after the occurrence without his express written
consent of any of the following events, provided that Mr. Rosenkranz gives
notice to the Company at least 30 days in advance requesting that the situation
be remedied, and the situation remains unremedied upon expiration of such 30-day
period:
               (i) Mr. Rosenkranz’s removal from, or any failure to reelect him
to, the positions of Chairman of the Board, President or Chief Executive
Officer, except in connection with his termination for Cause or Disability or
termination by him other than for Good Reason; or
               (ii) reduction in Mr. Rosenkranz’s rate of Base Salary for any
fiscal year to less than 100 percent of the rate of Base Salary paid to him in
Fiscal Year 2001; or
               (iii) failure of the Company to continue in effect any
retirement, life insurance, medical insurance or disability plan in which
Mr. Rosenkranz was participating on the date of Board adoption of this Plan
unless the Company provides Mr. Rosenkranz with a plan or plans that provide
substantially comparable benefits; or
               (iv) a Change of Ownership; or

-5-



--------------------------------------------------------------------------------



 



               (v) any purported termination by the Company of Mr. Rosenkranz’s
employment for Cause that is not effected in compliance with paragraph (d) of
this Section 6.2.
          (f) Change of Ownership. For purposes of this Plan, a “Change of
Ownership” shall be deemed to have occurred (1) if individuals who, as of the
effective date of this Plan, constitute the Board of Directors of the Company
(the “Board of Directors” generally and as of the date hereof the “Incumbent
Board”) cease for any reason to constitute at least a majority of the directors
constituting the Board of Directors, provided that any person becoming a
director subsequent to the effective date of this Plan whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least three-quarters (3/4) of the then directors who are members of the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is (A) in connection with the acquisition by a
third person, including a “group” as such term is used in Section 13(d)(3) of
the 1934 Act, of beneficial ownership, directly or indirectly, of 20% or more of
the combined voting securities ordinarily having the right to vote for the
election of directors of the Company (unless such acquisition of beneficial
ownership was approved by a majority of the Board of Directors who are members
of the Incumbent Board), or (B) in connection with an actual or threatened
election contest relating to the election of the directors of the Company, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the 1934
Act) shall be, for purposes of this Plan, considered as though such person were
a member of the Incumbent Board; or (2) if the stockholders of the Company
approve a merger, consolidation, recapitalization or reorganization of the
Company, reverse split of any class of voting securities of the Company, or an
acquisition of securities or assets by the Company, or the sale or disposition
by the Company of all or substantially all of the Company’s assets, or if any
such transaction is consummated without stockholder approval, other than any
such transaction in which the holders of outstanding Company voting securities
immediately prior to the transaction receive, with respect to such Company
voting securities, voting securities of the surviving or transferee entity
representing more than 60 percent of the total voting power outstanding
immediately after such transaction, with the voting power of each such
continuing holder relative to other such continuing holders not substantially
altered in the transaction; or (3) if the stockholders of the Company approve a
plan of complete liquidation of the Company.
          (g) Disability. For purposes of this Plan, “Disability” means an
illness, injury, accident or condition of either a physical or psychological
nature as a result of which Mr. Rosenkranz is unable to perform substantially
the duties and responsibilities of his position for 180 days during a period of
365 consecutive calendar days.
          (h) Notice of Election. If Mr. Rosenkranz makes an election under
Section 83(b) of the Code with respect to Restricted Stock, he must provide a
copy thereof to the Company within 10 days of the filing of such election with
the Internal Revenue Service.
7. EVENTS AFFECTING OUTSTANDING OPTIONS
     7.1 QUALIFYING TERMINATION
          Subject to such supplemental requirements and restrictions as may be
imposed by the Committee in connection with any particular Award of an Option,
if Mr. Rosenkranz’s employment with the Company terminates in connection with a
Qualifying Termination, he (or his executor or administrator or the person or
persons to whom the Option is transferred by will or the applicable laws of
descent and distribution) may exercise all or any Options he then holds or is
granted subsequent to a Qualifying Termination at any time prior to the
expiration of their respective terms.
     7.2 TERMINATION OF EMPLOYMENT (OTHER THAN A QUALIFYING TERMINATION)
          Except as may be otherwise provided by the Committee in connection
with any particular Award of an Option, if Mr. Rosenkranz’s employment with the
Company terminates other than in connection with a Qualifying Termination, all
Options will continue to be exercisable for a period of ninety days following
the termination and shall thereupon terminate, unless the termination was by the
Company for Cause, in which case all such Options shall immediately terminate.
In no event, however, shall an Option remain exercisable beyond the latest date
on which it could have been exercised without regard to this Section 7.

-6-



--------------------------------------------------------------------------------



 



8. GENERAL PROVISIONS
     8.1 DOCUMENTATION OF AWARDS
          Awards will be evidenced by such written instruments, if any, as may
be prescribed by the Committee from time to time.
     8.2 RIGHTS AS A STOCKHOLDER
          Except as specifically provided by the Plan, the receipt of an Award
will not give Mr. Rosenkranz rights as a stockholder. He will obtain such
rights, subject to any limitations imposed by the Plan or the instrument
evidencing the Award, upon actual receipt of Company common stock.
     8.3 CONDITIONS ON DELIVERY OF STOCK
          The Company will not be obligated to deliver any shares of Company
common stock pursuant to the Plan or to remove restrictions from shares
previously delivered under the Plan (a) until all conditions of the Award have
been satisfied or removed, (b) until, in the opinion of the Company’s counsel,
all applicable federal and state laws and regulations have been complied with,
(c) if the outstanding Company common stock is at the time listed on any stock
exchange, until the shares to be delivered have been listed or authorized to be
listed on such exchange upon official notice of issuance, and (d) until all
other legal matters in connection with the issuance and delivery of such shares
have been approved by the Company’s counsel. If the sale of Company common stock
has not been registered under the Securities Act of 1933, as amended, the
Company may require, as a condition to exercise of the Award, such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of such Act and may require that the certificates
evidencing such stock bear an appropriate legend restricting transfer.
     8.4 TAX WITHHOLDING
          Upon the lapse of restrictions on the Restricted Stock, the delivery
of any Deferred Shares and the exercise of any Options, the Committee will have
the right to require that Mr. Rosenkranz or his representative remit to the
Company an amount sufficient to satisfy the withholding requirements, or make
other arrangements satisfactory to the Committee with regard to such
requirements, prior to the delivery of any Company common stock. If and to the
extent that such withholding is required, the Committee may permit
Mr. Rosenkranz or such other person to elect at such time and in such manner as
the Committee provides to have the Company hold back from the shares to be
delivered, or to deliver to the Company, Company common stock having a value
calculated to satisfy the withholding requirement.
     8.5 NONTRANSFERABILITY OF AWARDS
          Except as set forth below and in Section 6.2(c), Awards granted
hereunder may not be sold, assigned, transferred, pledged or otherwise
encumbered or disposed of other than by will or the laws of descent and
distribution. Notwithstanding the foregoing, if the Committee expressly so
provides in the applicable Award agreement (at the time of grant or at any time
thereafter), an Option granted hereunder may be transferred, for or without
consideration, by Mr. Rosenkranz to members of his “immediate family”, to an
organization exempt from taxation under Section 501(c)(3) of the Code (a
“tax-exempt organization”), to a trust or trusts (each, a “family trust”)
established for the exclusive benefit of one or more of the following:
Mr. Rosenkranz, a “controlled entity”, one or more members of his “immediate
family” and/or any tax-exempt organizations, or to a partnership or limited
liability company in which one or more “immediate family” members, “controlled
entities” and/or any tax-exempt organizations are the only partners or members,
as the case may be. Any Option held by the transferee will continue to be
subject to the same terms and conditions that were applicable to the Option
immediately prior to the transfer, except that the Option will be transferable
by the transferee only by will or the laws of descent and distribution. For
purposes hereof, “immediate family” means Mr. Rosenkranz’s children,
stepchildren, grandchildren, parents, stepparents, grandparents, spouse,
siblings (including half brothers and sisters), in-laws, and relationships
arising because of legal adoption.

-7-



--------------------------------------------------------------------------------



 



     8.6 ADJUSTMENTS
          (a) In the event of a stock dividend, stock split or combination of
shares, recapitalization or other change in the Company’s capitalization, or
other distribution to common stockholders other than normal cash dividends,
after the effective date of the Plan, the Committee will make any appropriate
adjustments to the maximum number of shares that may be delivered under the Plan
under Section 4 hereof.
          (b) In any event referred to in paragraph (a), the Committee will also
make any appropriate adjustments to the number and kind of shares of stock or
securities subject to Awards then outstanding or subsequently granted, any
exercise prices relating to Options and any other provision included in or
relating to the calculation of Awards affected by such change. The Committee may
also make appropriate adjustments to take into account, mergers, consolidations,
acquisitions, dispositions or similar corporate transactions if it is determined
by the Committee that adjustments are appropriate to avoid distortion in the
operation of the Plan and to preserve (but not enhance) the benefits under the
Plan. Notwithstanding the foregoing, no adjustment shall be made pursuant to
this Section 8.6 that causes any Option to be treated as deferred compensation
pursuant to Section 409A of the Code.
     8.7 EMPLOYMENT RIGHTS, ETC.
          Neither the adoption of the Plan nor the grant of Awards will confer
upon Mr. Rosenkranz any right to continued retention by the Company as an
employee or otherwise, or affect in any way the right of the Company to
terminate the employment relationship at any time.
     8.8 EXCISE TAX GROSS-UP
          In the event it shall be determined by the Company’s independent
auditors that any payment or distribution made, or benefit provided (including,
without limitation, the acceleration of any payment, distribution or benefit and
the acceleration of vesting of any restricted stock or deferred shares), by the
Company to or for the benefit of Mr. Rosenkranz (whether paid or payable or
distributed or distributable pursuant to the terms of this Plan or otherwise,
but determined without regard to any additional payments required under this
Section 8.8) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code (or any similar excise tax) or any interest or
penalties are incurred by Mr. Rosenkranz with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then Mr. Rosenkranz shall be
entitled to receive an additional payment (a “Gross-Up Payment”), to be made no
later than the end of the calendar year in which Mr. Rosenkranz makes payment of
the Excise Tax (notice of which payment shall be provided to the Company), in an
amount such that after payment by Mr. Rosenkranz of all taxes (including any
Excise Tax, income tax or payroll tax) imposed upon the Gross-Up Payment and any
interest or penalties imposed with respect to such taxes, Mr. Rosenkranz retains
from the Gross-Up Payment an amount equal to the Excise Tax imposed upon the
Payments.
9. EFFECT, DISCONTINUANCE, CANCELLATION, AMENDMENT AND TERMINATION
The Committee may, in accordance with applicable law and the rules of any
exchange or system on which the Company’s securities are listed or traded, at
any time or times amend the Plan or any outstanding Award for any purpose which
may at the time be permitted by law, provided that (except to the extent
expressly required or permitted by the Plan) no such amendment will without Mr.
Rosenkranz’s consent, amend the Plan or any outstanding Award so as to adversely
affect his rights under the Plan or any outstanding Award. Nothing in this Plan
shall modify or in any way affect any of the Awards previously received by
Mr. Rosenkranz under the Predecessor Plan or the predecessor thereto.
10. COMPLIANCE WITH SECTION 409A
It is intended that Deferred Shares granted prior to January 1, 2005 that were
vested on December 31, 2004 (the “Grandfathered Deferred Shares”) will satisfy
the grandfather provisions applicable under Section 409A of the Code so that
such Grandfathered Deferred Shares (together with any dividend equivalents
thereon) will not be subject to Section 409A of the Code. No amendment to this
Plan made after October 3, 2004 will apply to the Grandfathered Deferred Shares
(or to

-8-



--------------------------------------------------------------------------------



 



dividend equivalents thereon) unless the amendment specifically provides that it
applies to such Deferred Shares. It is intended that Deferred Shares granted on
or after January 1, 2005 will comply with Section 409A of the Code and any
regulations and guidelines issued thereunder, and the Plan will be interpreted
in a manner consistent with such intent. If Mr. Rosenkranz is, on the date of
his separation from service, a “specified employee” within the meaning of that
term under Section 409A(a)(2)(B) of the Code or any successor provision of the
Code, then with regard to any distribution of Company common stock that is
required to be delayed pursuant to Section 409A(a)(2)(B) of the Code or any
successor provision of the Code, distribution of such Company common stock shall
be deferred until the earlier of (i) the expiration of the six (6)-month period
measured from the date of his “separation from service” (as such term is defined
in Treasury Regulations issued under Section 409A of the Code), or (ii) the date
of his death (the “Delay Period”). Upon the expiration of the Delay Period,
distribution of all Company common stock delayed pursuant to this Section 10
shall be made to Mr. Rosenkranz in a single lump sum.

-9-